Case: 19-50109      Document: 00515151537         Page: 1    Date Filed: 10/09/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 19-50109                      October 9, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
TABATHA R. CONLEY-CLINTON,

                Plaintiff - Appellant

v.

ANDREW M. SAUL, COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee



                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:17-CV-618


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Tabatha R. Conley-Clinton, proceeding pro se,
appeals the district court’s judgment affirming the decision of the
Commissioner of Social Security and denying all of her claims against
Defendant-Appellee. We AFFIRM.
           Tabatha R. Conley-Clinton filed a Title II application for disability
insurance benefits, alleging she became unable to work beginning October 16,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-50109       Document: 00515151537         Page: 2     Date Filed: 10/09/2019



                                       No. 19-50109
2012. After the Social Security Administration denied her application initially
and again on reconsideration, Conley-Clinton requested an administrative
hearing. On March 23, 2015, Administrative Law Judge (ALJ) Peri Collins
conducted a hearing at which Conley-Clinton appeared. On June 30, 2015, the
ALJ issued a decision concluding Conley-Clinton had not been under a
disability, as defined in the Social Security Act (the Act), from October 16,
2012, through the date of the decision. On March 17, 2017, the Appeals Council
denied Conley-Clinton’s request for review, making the ALJ’s decision the
Commissioner’s final decision for purposes of judicial review. Having
exhausted her administrative remedies, Conley-Clinton filed a complaint in
federal district court seeking judicial review of the administrative proceedings
pursuant to 42 U.S.C. § 405(g).
       After fully considering Conley-Clinton’s filings, the magistrate judge
issued a sixteen-page report recommending that the district court affirm the
decision of the Commissioner. The magistrate judge analyzed Conley-Clinton’s
claims and concluded there was substantial evidence in the record to support
the Commissioner’s decision. 1 Conley-Clinton filed written objections to the
magistrate’s report and recommendation. Nevertheless, after reviewing the
report and recommendation de novo, the district court overruled Conley-
Clinton’s objections; adopted the magistrate’s report and recommendation as
its own order; and, entered final judgment affirming the decision of the
Commissioner and denying all requested relief in Conley-Clinton’s complaint.




       1Although not facially apparent, liberally construing Conley-Clinton’s allegations, the
magistrate judge identified Conley-Clinton’s claims as follows: the ALJ erred when she (1)
found that Conley-Clinton did not meet or equal the impairments in Listing 1.04; and (2)
improperly determined Conley-Clinton’s residual functional capacity (RFC). In her brief filed
with this court, Conley-Clinton does not indicate any argument with respect to whether
proper legal standards were used in evaluating the evidence.
                                              2
    Case: 19-50109      Document: 00515151537    Page: 3   Date Filed: 10/09/2019



                                  No. 19-50109
      This appeal followed. Our review of the Commissioner’s decision is
limited to two inquiries: (1) whether the decision is supported by substantial
evidence in the record; and (2) whether the proper legal standards were used
in evaluating the evidence. Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir.
1990). “If the Commissioner’s findings are supported by substantial evidence,
then the findings are conclusive and the Commissioner’s decision must be
affirmed.” Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995); see 42 U.S.C. §
405(g). “Substantial evidence is more than a scintilla, less than a
preponderance, and is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Villa, 895 F.2d at 1021-22
(internal quotations and citations omitted). In applying the substantial
evidence standard, we must carefully examine the record for the presence of
such evidence; however, we may neither reweigh the evidence nor substitute
our judgment for that of the Commissioner. Hollis v. Bowen, 837 F.2d 1378,
1383 (5th Cir. 1988).
      The Act defines a disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12 months.” 42
U.S.C. § 423(d)(1)(A). The ALJ uses a five-step sequential analysis in
evaluating claims of disability. Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.
2005). As part of this analysis, the ALJ assesses the claimant’s RFC, which is
the most the claimant can do despite her physical and mental limitations based
on all relevant evidence in the claimant’s record. Id. at 461-62 (citing 20 C.F.R.
§ 404.1545(a)(1)).
      Here, the ALJ, after careful consideration of the entire record, concluded
that Conley-Clinton had the RFC to perform light work for which jobs exist in
significant numbers in the national economy. Accordingly, Conley-Clinton was
                                        3
     Case: 19-50109       Document: 00515151537            Page: 4   Date Filed: 10/09/2019



                                       No. 19-50109
not disabled under the meaning of the Act. In determining whether there is
substantial evidence of disability, we weigh four elements of proof: (1) objective
medical facts; (2) diagnoses and opinions of treating and examining physicians;
(3) the claimant’s subjective evidence of pain and disability; and (4) the
claimant’s age, education, and work history. Martinez, 64 F.3d at 174. On
appeal, Conley-Clinton alleges the ALJ erred by rejecting her treating
physician’s opinion and failing to consider certain medical impairments in her
RFC assessment. These arguments are without merit. 2
       Conley-Clinton contends that the ALJ’s RFC determination is not
supported by substantial evidence. 3 We disagree. The ALJ determined that
Conley-Clinton’s medical impairments could reasonably be expected to cause
the alleged symptoms; however, Conley-Clinton’s statements concerning the
intensity, persistence, and limiting effects of these symptoms were not entirely
credible. In coming to this conclusion, the ALJ properly considered Conley-
Clinton’s    treatment      records,    activities    of    daily    living,   weight,    and
administrative findings made by the state agency. Based on this evidence, the
ALJ concluded that Conley-Clinton experienced no greater than, at most, mild
to moderate functional limitations upon the ability to perform basic work
activities as described in 20 CFR 404.1521(b) and 20 CFR 921(b). Having
carefully examined the record, we find substantial evidence exists to support
this conclusion. Ultimately, the ALJ’s RFC determination, in conjunction with


       2 Although we afford liberal construction to filings by pro se litigants, Conley-Clinton
does not identify any particular physician or medical opinion that she contends the ALJ
mistakenly rejected. Our court has deemed such claims may be waived for inadequate
briefing. See Perez, 415 F.3d at 462 n.4 (citing Fed. R. App. P. 28(a)(9)(A)). Moreover, upon
review of the record, we found no evidence to support Conley-Clinton’s claim of error. This
argument, therefore, fails. We now turn to Conley-Clinton’s allegation that the ALJ erred in
her RFC determination.
       3 Again, this is a liberal construction of Conley-Clinton’s allegations based on her

statements that the ALJ failed to consider “how weight affects the claimant,” the “intensity,
persistence[,] and limiting effects of the symptoms,” and the “impairment of the foot.”
                                              4
    Case: 19-50109   Document: 00515151537     Page: 5   Date Filed: 10/09/2019



                                No. 19-50109
Conley-Clinton’s vocational profile, support the Commissioner’s decision that
Conley-Clinton had not been under a disability, as defined by the Act.
      We find the Commissioner’s decision is supported by substantial
evidence, and proper legal standards were used in evaluating that evidence.
Accordingly, the judgment of the district court is AFFIRMED.




                                      5